11/16/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 22-0301


                                      DA 22-0301
                                   _________________

DUNCAN BEN ABBEY,

             Plaintiff and Appellee,

      v.
                                                                   ORDER
JOSEPH R. HARTLEY, individually and as
Trustee of the Joseph Robert Hartley Living Trust;
and the JOSEPH ROBERT HARTLEY LIVING
TRUST,

             Defendants and Appellants
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Luke Berger, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                November 16 2022